Name: Commission Regulation (EEC) No 2170/85 of 31 July 1985 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/36 Official Journal of the European Communities 1 . 8 . 85 COMMISSION REGULATION (EEC) No 2170/85 of 31 July 1985 fixing the amount of aid for peas , field beans and sweet lupins used in animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 2365/84 of 3 August 1984 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1 970/85 (4), and in particular Article 29 (2) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, an aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the average world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1832/85 (6) ; Whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating threshold price is increased monthly as from the beginning of the third month of the marketing year ; Whereas the activating price for the aid for peas, field beans and sweet lupins for the 1985/86 marketing year was fixed by Council Regulation (EEC) No 1486/85 Q whereas the amount of the monthly increments of this price was fixed by Council Regulation (EEC) No 1487/85 (8); Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the average world market price for soya cake must be determined on the basis of the most favour ­ able purchase possibilities, excepting offers and quota ­ tions which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this average price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82 ; Whereas, under Article 1 of Regulation (EEC) No 2049/82 (9), as amended by Regulation (EEC) No 574/83 ( 10), the average price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Regulation (EEC) No 1486/84 delivered to Rotterdam ; whereas it must be equal to the arithmetical mean of the offers and quota ­ tions recorded during the five days preceding the day of determination ; Whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2036/82, must be made for offers and quotations not of the type referred to above ; Whereas, under Article 1 of Regulation (EEC) No 2036/82, when no offer or quotation can be used for determining the world market price of soya cake, it is to be determined from offers of and quotations for soya cake obtained by the processing of soya seed in the Community and the offers of and quotations for competing products on the world market ; whereas in this case the most favourable offers and quotations are to be taken into account for :  bulk soya cake obtained by the processing of soya seed in the Community delivered to Rotterdam, and  other oil cakes offered on the world market, adjusted as necessary to take account of the diffe ­ rence between their value and that of soya cake ; Whereas the amount of aid fixed in advance is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; whereas the corrective factor mentioned in that Article was fixed in Article 4 of Regulation (EEC) No 1836/85 ("); Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7 . 3) OJ No L 222, 20 . 8 . 1984, p. 26 . (4) OJ No L 185 , 18 . 7 . 1985 , p . 12. 0 OJ No L 219, 28 . 7 . 1982, p . 1 . (6) OJ No L 173 , 3 . 7 . 1985, p . 3 . 0 OJ No L 151 , 10 . 6 . 1985, p . 8 . (8 OJ No L 151 , 10 . 6 . 1985, p . 10 . 0 OJ No L 219, 28 . 7 . 1982, p . 36 . ( I0) OJ No L 69, 15 . 3 . 1983, p . 7 . (") OJ No L 173 , 3 . 7 . 1985, p . 13 . 1 . 8 . 85 Official Journal of the European Communities No L 203/37  in the case of currencies which are maintained in relation to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate , multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 ('), as last amended by Regulation (EEC) No 855/84 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas Article 105 of the Act of Accession provides for a differentiation of aid for peas and field beans processed in Greece ; Whereas the aid rate must be fixed monthly without prejudice to the adjustments required as a result of changes in the situation on the market, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12 . 5 . 1971 , p . 1 . (2 OJ No L 90, 1 . 4 . 1984, p . 1 . No L 203/38 Official Journal of the European Communities 1 . 8 . 85 ANNEX to Commission Regulation of 31 July 1985 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 August 1985 : (ECU/100 kg) Month of identification Peas and field beans used Sweet lupinsin the Member States other than Greece in Greece August 1985 14,723 14,642 18,197 September 1985 14,903 (') 1 4,822 (') 18,197 October 1985 15,083 c ) ' 1 5,002 (') 18,197 November 1985 15,263 (  ) 15,182(1 ) 18,197 December 1985 15,443 (') 1 5,362 (') 18,197 (') In the event that the aid certificate includes the indication : 'The contract does not provide for any price adjustment in respect of the following quantity : . . the amount of the aid shall be equal to that for August in respect of the quantity concerned.